Citation Nr: 0615401	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss disability.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from the RO rating decision of April 
2002.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  



REMAND

In March 2002 and January 2004, the veteran underwent a 
VA audiologic examinations.  

In April 2003, the veteran underwent an audiological 
evaluation at Fayetteville Otolaryngology - Head and Neck 
Surgery, P.A., and in April 2004, a report from the 
Hearing Center in Fayetteville suggested that the veteran 
had undergone recent speech recognition testing.  

These examinations showed that the veteran's pure tone 
thresholds and/or speech recognition scores were worse 
than those obtained by VA.  

A copy of the veteran's actual audiologic test results 
has not been obtained from the Hearing Center.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that VA's duty to assist notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply 
to all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for an increased 
rating, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal.  

Accordingly, the case is remanded to the RO for the 
following actions:

1.  The RO should undertake to 
ensure compliance with VA's duties to 
assist the veteran in the development 
of his claim.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  

In so doing, please send the veteran a 
corrective duty to assist notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for the claim 
on appeal.  Dingess/Hartman.  

2.  The RO should take appropriate 
steps to request copies of the actual 
results for all 
audiologic/audiometric testing 
performed at the Hearing Center in 
Fayetteville.  Also request that the 
veteran provide any such records in 
his possession.  

Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder.  

3.  Then the RO should undertake to 
schedule the veteran for a VA 
audiologic examination to determine 
the extent of his service-connected 
hearing loss disability.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  
The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

4.  Finally, the RO should undertake 
any other indicated development and 
then readjudicate the issue of an 
initial compensable rating for the 
service-connected hearing loss 
disability.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  

Thereafter, if in order, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or 
other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  



